Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of elected Group I, Claims 11-16, in the reply filed on 11/08/2021, is acknowledged.  The traversal is on the ground(s) that 1) there is no burden on the Examiner to Examiner both groups and 2) the method claim set has been amended to include the particulars of the system claim set.   In light of the amendment to Claim 17 to include all the particulars of Claim 11, and further in light of the interpretation of Claim 17, as discussed below, Examiner agrees with the Applicant and withdraws the restriction.   
Drawings
Figures 1A-3B are objected to as failing to comply with 37 CFR 1.84(l) because not all of the drawings have satisfactory reproduction characteristics.  Specifically, most of the figures do not use dense or clean enough lines to enable reproduction of the drawings.  Applicant should go over each figure and ensure the lines are of substantial weight and clarity to permit adequate reproduction.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Interpretation
The preamble of Claim 17 (the independent method claim) will be construed as if in the balance of the claim.  Here’s why.  The MPEP states that:
 [A] claim preamble has the import that the claim as a whole suggests for it.” Bell Communications Research, Inc. v. Vitalink Communications Corp., 55 F.3d 615, 620, 34 USPQ2d 1816, 1820 (Fed. Cir. 1995). “If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999). (See MPEP 2111.02)
In the instant application, the preamble states how the method is performed “with a system as set forth in claim 11--.”  In the body of the claim the claimed method steps refer to claimed elements from Claim 11 and how the method is performed with those elements.  As a result, the preamble is necessary to give meaning and vitality to the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 17:  The reference to claim 11 within the preamble of Claim 17 is proper and effective at incorporating the limitations of Claim 11 into the method of Claim 17, especially in light of the preamble being interpreted as if in the balance of the claim.  That said, the result of the inclusion of Claim 11 creates some clarity issues in Claim 17 that require attention.
Claim 17 recites “a number of rows of heating elements”, “a base device”, “a corresponding number of rows of rail elements”, “a gripping device”, “an nth row”, “an nth row of rail elements”, “an adhesive joint”, “a base device distal topside.”   These limitations are being introduced in Claim 17, however, they have already been introduced in Claim 11.  Therefore there is confusion as to whether these are the same or different limitations than those of Claim 11.  
“[[a]] the number of rows of heating elements”, “[[a]] the base device”, “[[a]] the corresponding number of rows of rail elements”, “[[a]] the gripping device”, “[[an]] the nth row”, “[[a]] the nth row of rail elements”, “[[an]] the adhesive joint”, “[[a]] the base device distal topside.”   
The remaining dependent claims are rejected by virtue of their dependencies.
Allowable Subject Matter
Claims 11-16 are allowed.
Claims 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Reasons for Allowance
The closest prior art is US 2010/0248029 to Butt (Butt).  Butt discloses a battery module and a method for manufacturing battery modules.  Butt discloses and implicitly teaches several of the limitations of Claim 11, such as the base device and an application device.  However, neither Butt nor the cited prior art, considered alone or in combination, discloses or teaches a number of rows of heating elements, a gripping device including a corresponding number of rows with rail elements along which the cooling elements are arranged  and with the rail elements being arranged along a respective row such that an nth row of heating elements is in congruence with an nth row of rail elements, as required by Independent Claims 11 and 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632